   3:21-cv-02105-JMC-SVH           Date Filed 09/09/21      Entry Number 15        Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION


 LENNIE BATTLE,                                         Civil Action No. 3:21-cv-02105-JMC-SVH

                    Plaintiff,

        vs.                                                  CONFIDENTIALITY ORDER

 HITACHI RAIL STS USA, INC.,


                    Defendant.



       Whereas, the parties to this Consent Confidentiality Order (“parties”), have stipulated that

certain discovery material is and should be treated as confidential, and have agreed to the terms of

this order; accordingly, it is this 9th day of September, 2021, ORDERED:

       1.      Scope. All documents produced in the course of discovery, all responses to

discovery requests and all deposition testimony and deposition exhibits and any other materials

which may be subject to discovery (hereinafter collectively “documents”) shall be subject to this

Order concerning confidential information as set forth below.

       2.      Form and Timing of Designation. Confidential documents shall be so designated

by placing or affixing the word “CONFIDENTIAL” on the document in a manner which will not

interfere with the legibility of the document and which will permit complete removal of the

Confidential designation. Documents shall be designated CONFIDENTIAL prior to, or

contemporaneously with, the production or disclosure of the documents.              Inadvertent or

unintentional production of documents without prior designation as confidential shall not be

deemed a waiver, in whole or in part, of the right to designate documents as confidential as

otherwise allowed by this Order.
    3:21-cv-02105-JMC-SVH           Date Filed 09/09/21       Entry Number 15         Page 2 of 7




       3.      Documents Which May be Designated Confidential. Any party may designate

documents as confidential but only after review of the documents by an attorney 1 who has, in good

faith, determined that the documents contain information protected from disclosure by statute,

sensitive personal information, trade secrets, or confidential research, development, or commercial

information. Information or documents which are available in the public sector may not be

designated as confidential.

       4.      Depositions.     Portions of depositions shall be deemed confidential only if

designated as such when the deposition is taken or within seven business days after receipt of the

transcript. Such designation shall be specific as to the portions to be protected.

       5.      Protection of Confidential Material.

       a.      General Protections. Documents designated CONFIDENTIAL under this Order

       shall not be used or disclosed by the parties or counsel for the parties or any other persons

       identified below (¶ 5.b.) for any purposes whatsoever other than preparing for and

       conducting the litigation in which the documents were disclosed (including any appeal of

       that litigation). The parties shall not disclose documents designated as confidential to

       putative class members not named as plaintiffs in putative class litigation unless and until

       one or more classes have been certified.

       b.      Limited Third Party Disclosures. The parties and counsel for the parties shall

       not disclose or permit the disclosure of any documents designated CONFIDENTIAL under

       the terms of this Order to any other person or entity except as set forth in subparagraphs



1
  The attorney who reviews the documents and certifies them to be CONFIDENTIAL must be
admitted to the Bar of at least one state but need not be admitted to practice in the District of South
Carolina and need not apply for pro hac vice admission. By signing the certification, counsel
submits to the jurisdiction of this court in regard to the certification.
3:21-cv-02105-JMC-SVH         Date Filed 09/09/21         Entry Number 15       Page 3 of 7




   (1)-(5) below, that he or she has read and understands the terms of this Order and is bound

   by it. Subject to these requirements, the following categories of persons may be allowed to

   review documents which have been designated CONFIDENTIAL pursuant to this Order:

          (1)     counsel and employees of counsel for the parties who have responsibility

          for the preparation and trial of the lawsuit;

          (2)     parties and employees of a party to this Order but only to the extent counsel

          reasonably believes that the individual party or employee’s assistance is necessary

          to the conduct of the litigation in which the information is disclosed;

          (3)     court reporters engaged for depositions and those persons, if any,

          specifically engaged for the limited purpose of making photocopies of documents;

          (4)     consultants, investigators, or experts (hereinafter referred to collectively as

          “experts”) employed by the parties or counsel for the parties to assist in the

          preparation and trial of the lawsuit; and

          (5)     other persons only upon consent of the producing party or upon order of the

          court and on such conditions as are agreed to or ordered.

   c.     Control of Documents. Counsel for the parties shall take reasonable efforts to

   prevent unauthorized disclosure of documents designated as Confidential pursuant to the

   terms of this order. Counsel shall maintain a record of those persons who have reviewed

   or been given access to the documents along with the originals of the forms signed by those

   persons acknowledging their obligations under this Order.

   d.     Copies. All copies, duplicates, extracts, summaries or descriptions (hereinafter

   referred to collectively as “copies”), of documents designated as Confidential under this

   Order or any portion of such a document, shall be immediately affixed with the designation
   3:21-cv-02105-JMC-SVH            Date Filed 09/09/21       Entry Number 15         Page 4 of 7




        “CONFIDENTIAL” if the word does not already appear on the copy. All such copies shall

        be afforded the full protection of this Order.

        6.      Filing of Confidential Materials. In the event a party seeks to file any material

that is subject to protection under this Order with the court, that party shall take appropriate action

to ensure that the documents receive proper protection from public disclosure including: (1) filing

a redacted document with the consent of the party who designated the document as confidential;

(2) where appropriate (e.g. in relation to discovery and evidentiary motions), submitting the

documents solely for in camera review; or (3) where the preceding measures are not adequate,

seeking permission to file the document under seal pursuant to the procedural steps set forth in

Local Civil Rule 5.03, DSC, or such other rule or procedure as may apply in the relevant

jurisdiction.   Absent extraordinary circumstances making prior consultation impractical or

inappropriate, the party seeking to submit the document to the court shall first consult with counsel

for the party who designated the document as confidential to determine if some measure less

restrictive than filing the document under seal may serve to provide adequate protection. This

duty exists irrespective of the duty to consult on the underlying motion. Nothing in this Order

shall be construed as a prior directive to the Clerk of Court to allow any document be filed under

seal. The parties understand that documents may be filed under seal only with the permission of

the court after proper motion pursuant to Local Civil Rule 5.03.

        7.      Greater Protection of Specific Documents. No party may withhold information

from discovery on the ground that it requires protection greater than that afforded by this Order

unless the party moves for an Order providing such special protection.

        8.      Challenges to Designation as Confidential. Any CONFIDENTIAL designation

is subject to challenge. The following procedures shall apply to any such challenge.
3:21-cv-02105-JMC-SVH          Date Filed 09/09/21         Entry Number 15      Page 5 of 7




   a.     The burden of proving the necessity of a Confidential designation remains with the

   party asserting confidentiality.

   b.     A party who contends that documents designated CONFIDENTIAL are not entitled

   to confidential treatment shall give written notice to the party who affixed the designation

   of the specific basis for the challenge. The parties shall have fifteen (15) days from service

   of the written notice to determine if the dispute can be resolved without judicial

   intervention and, if not, the party challenging the designation may move for an Order

   overturning the Confidential designation.

   c.     Notwithstanding any challenge to the designation of documents as confidential, all

   material previously designated CONFIDENTIAL shall continue to be treated as subject to

   the full protections of this Order until one of the following occurs:

          (1)     the party who claims that the documents are confidential withdraws such

          designation in writing; or

          (2)     the court rules that the documents should no longer be designated as

          confidential information.

   d.     Challenges to the confidentiality of documents may be made at any time and are

   not waived by the failure to raise the challenge at the time of initial disclosure or

   designation.

   9.     Treatment on Conclusion of Litigation.

   a.     Order Remains in Effect. All provisions of this Order restricting the use of

   documents designated CONFIDENTIAL shall continue to be binding after the conclusion

   of the litigation unless otherwise agreed or ordered.
3:21-cv-02105-JMC-SVH         Date Filed 09/09/21       Entry Number 15        Page 6 of 7




   b.     Return of CONFIDENTIAL Documents. After the conclusion of the litigation,

   including conclusion of any appeal, upon request of the party designating documents as

   confidential, all documents treated as confidential under this Order, including copies as

   defined above (¶5.d.) shall be returned to the producing party unless: (1) the document has

   been entered as evidence or filed (unless introduced or filed under seal); (2) the parties

   stipulate to destruction in lieu of return; or (3) as to documents containing the notations,

   summations, or other mental impressions of the receiving party, that party elects

   destruction. Notwithstanding the above requirements to return or destroy documents,

   counsel may retain attorney work product including an index which refers or relates to

   information designated CONFIDENTIAL so long as that work product does not duplicate

   verbatim substantial portions of the text of confidential documents. This work product

   continues to be Confidential under the terms of this Order. An attorney may use his or her

   work product in a subsequent litigation provided that its use does not disclose the

   confidential documents.

   c.     Protection against Claims of Waiver. The parties acknowledge that, despite each

   party’s best efforts to conduct a thorough pre-production review of all electronically stored

   information and other documents, some work product material and privileged material

   (“Protected Material”) may be inadvertently disclosed to the other party during the course

   of this litigation. Pursuant to Fed. R. Evid. 502 (d) and (e), the parties agree to and the

   Court orders protection of privileged and otherwise Protected Material against claims of

   waiver (including as against third parties and in other federal and state proceedings).

          To the extent consistent with applicable law, the inadvertent or unintentional

   disclosure of Confidential material that should have been designated as such, regardless of
   3:21-cv-02105-JMC-SVH           Date Filed 09/09/21      Entry Number 15         Page 7 of 7




       whether the information, document or thing was so designated at the time of disclosure,

       shall not be deemed a waiver in whole or in part of a party’s claim of confidentiality, either

       as to the specific information, document or thing disclosed or as to any other material or

       information concerning the same or related subject matter.             Such inadvertent or

       unintentional disclosure may be rectified by notifying in writing counsel for all parties to

       whom the material was disclosed that the material should have been designated

       Confidential within a reasonable time after disclosure.

       10.     Order Subject to Modification. This Order shall be subject to modification on

motion of any party or any other person who may show an adequate interest in the matter to

intervene for purposes of addressing the scope and terms of this Order. The Order shall not,

however, be modified until the parties shall have been given notice and an opportunity to be heard

on the proposed modification.

       11.     No Judicial Determination. This Order is entered based on the representations

and agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall

be construed or presented as a judicial determination that any specific document or item of

information designated as CONFIDENTIAL by counsel is subject to protection under Rule 26(c)

of the Federal Rules of Civil Procedure or otherwise until such time as a document-specific ruling

shall have been made.

       12.     Persons Bound. This Order shall take effect when entered and shall be binding

upon: (1) counsel who signed below and their respective law firms; and (2) their respective clients.

       IT IS SO ORDERED.


September 9, 2021                                    Shiva V. Hodges
Columbia, South Carolina                             United States Magistrate Judge
